,DETAILED ACTION
	This Office action is based on the amendments filed July 21, 2022 for application 15/759,049.  Claims 1-3, 5-9, 11-13, 15, 17, 18, 21-24, and 26 have been cancelled and claims 27-31 are newly presented; claims 27-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 31 each recite the limitation “a wearer”; however, since claim 27 first introduces “a wearer” in line 1, it is unclear if each subsequent recitation of “a wearer” is intended to refer to a different wearer or the same previously recited wearer.  For examination purposes, each recitation of “a wearer” after the first recitation in line 1 of claim 27 will be interpreted as “the wearer” in order to refer to the same wearer throughout the claims.
Claim 27 recites the limitation “a limb”; however, since claim 27 first introduces “a limb” in line 1, it is unclear if each subsequent recitation of “a limb” is intended to refer to a different limb or the same previously recited limb.  For examination purposes, each recitation of “a limb” after the first recitation in line 1 of claim 27 will be interpreted as “the limb” in order to refer to the same limb throughout the claims.
Claims 28 and 29 each recite the limitation “the leg”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the leg” will be interpreted as “a leg”.
Claim 30 is included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by France et al. (US 5,277,697).
Regarding claim 27, France discloses a support system (brace 10) for a limb (leg) of a wearer (Fig. 1), the support system (10) comprising a wrap (sleeve 11) having first and second openings, an inward facing surface (interior surface 22), and an outward facing surface (exterior surface 13) (Figs. 2a-2b; column 5, lines 38-42), a cushioned insert (brace plate 16) (Figs. 2a-3; column 5, lines 30-32; column 6, lines 16-21), and a strap system (supporting brace 12) configured to engage the outward facing surface (13) of the wrap (11) (Figs. 1 & 5; column 5, lines 28-30; column 6, lines 59-64; column 7, lines 16-18), wherein the support system (10) is constructed such that the wrap (11) is configured to surround the limb of the wearer and provide a compressive force to the limb of the wearer (Fig. 1), the cushioned insert (16) is held against the limb of the wearer by the compressive force provided by the wrap (11) (Figs. 2a-4; column 6, lines 30-43), the strap system (12) maintains the cushioned insert (16) in position against the limb of the wearer (Fig. 1; column 6, lines 52-55; column 7, lines 16-19; column 8, lines 13-24), and wherein the wrap (11), the cushioned insert (16), and the strap system (12) are completely separable from each other (Figs. 1-5).
Regarding claim 28, France discloses that the cushioned insert (16) is configured to engage the wrap (11), wherein the wrap (11) and the cushioned insert (16) are configured to together engage a leg of the wearer (Figs. 2a-4; column 6, lines 30-43).
Regarding claim 29, France discloses that the wrap (11) is configured to surround and engage a leg of the wearer and the cushioned insert (16) when separated from the strap system (12) and before the strap system (12) is engaged with the wrap (11) (Figs. 2a-4; column 6, lines 30-43).
Regarding claim 31, France discloses that the cushioned insert (16) is constructed to conform to an outer surface of the wearer’s knee (column 6, lines 16-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over France as applied to claim 27 above, in view of Simmons et al. (US 7,083,586).
France discloses the invention substantially as claimed, as described above, and further discloses that the cushioned insert (16) may be formed from any material having suitable semi-rigid and semi-flexible characteristics that will hold its form to be easily positioned in its correct location about the wearer’s knee while allowing it to conform to the wearer’s knee anatomy (column 6, lines 16-29).  However, France fails to teach that the cushioned insert is molded from a flexible foam material.
Simmons discloses an analogous cushioned insert (buttress 38/102) formed from a flexible foam material (Figs. 9-10; column 4, lines 35-46; column 8, lines 1-39).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the cushioned insert of the support system taught by France to be formed from a flexible foam material as taught by Simmons since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The limitation “molded” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Response to Arguments
Applicant’s arguments filed July 21, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/5/2022